Martin, J.
delivered the opinion of the court, No circumstance distinguishes this case from that of Phillips vs. Curtis just decided, ante, 237.
The defendants’ money having been in the hands of the person, who was authorised to receive what they owed to the estate of the late A. Phillips, the payee had a right to retain it; and the payors could not reclaim it: so the debt was ipso facto extinguished.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.